DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 4-13, 15-19, and 21 are pending in this Office Action.
	Claims 1, 3, 10, 12, 13, 15, and 21 are amended.
	Claims 2, 3, 14, and 20 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6-9, 11-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2019/0100988), in view of Potash (US 2019/0145183), and in further view of Potucek et al. (US 2018/0240322).
	Regarding claim 1, Ellis discloses a system (Paragraph 8 illustrates a method for positioning a pipe tally system on a drilling rig for observing the drill string and generating a pipe tally database), comprising:
	an image sensor positioned about a rig, the image sensor directed at a drill string component positioned on the rig (Figure 1 and paragraphs 25 and 31 illustrate a sensor 113, that may comprise a camera, positioned to observe and measure a drill string 100 of a rig 10); and
	an onsite gateway communicably coupled to the image sensor and disposed proximate to the rig (Figure 1 and paragraphs 25, 28, and 29 illustrate the use of a controller 115 coupled to the sensor 113 that may include a communications system 121 and a user interface 123), the onsite gateway comprising:
	one or more processors (Figure 1 and paragraphs 25 and 26 illustrate that the controller 115 may include one or more processors 117); and
	a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (Figure 1 and paragraphs 25 and 27 illustrate that the controller 115 may include storage medium 119 used to store computer program instructions, raw data from sensor 113, or parameters of drill string 100 such as a pipe tally database), the programming instructions instruct the one or more processors to:

	identify, from the image stream, an operating parameter of the drill string component (Paragraphs 29 and 31 illustrate that the system may be used to identify one or more conditions of the pipe tally system and parameters of the drill string/pipe), where the operating parameter comprises an integrity of the drill string component, and identifying the operating parameter comprises analyzing the integrity of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks);
	generate, from the image stream and the identified operating parameter, an operating condition of the drill string component (Paragraph 31 illustrates that the sensor may be used to determine the condition of the drill pipe with respect to wear), where generating an operating condition of the drill string comprises determining a failure type of a feature of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks); and
	determine that the generated operating condition meets a failure threshold of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks).

	Potash discloses responsive to determining that the generated operating condition meets a failure threshold of the drill string component, send an instruction to drive a controllable device (Paragraph 34 illustrates that in response to determining that the drill bit wear exceeds a certain threshold, the system may adjust the configuration of the drilling parameters; paragraphs 15 and 24 illustrates adjusting the operating/drilling parameters would improve drill performance, and thus, driving the controllable device (i.e., drill bit)).
	It would have been obvious before the effective filing date of the claimed invention to modify Ellis to include responsive to determining that the generated operating condition meets a failure threshold of the drill string component, send an instruction to drive a controllable device as disclosed in Potash because it would have useful in order to improve drill performance on the spot by adjusting operating parameters of the drill in response to the detection of any issues beyond a certain threshold.
	Ellis as modified by Potash fails to disclose wherein sending instruction to drive a controllable device comprises automatically prompting a retrieval or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig.
or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig (Paragraph 408 illustrates that in response to an alert condition, such as a pump failure, the system may automatically order replacement parts and have the parts delivered directly to the location).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Potucek to Ellis in view of Potash to disclose wherein sending instruction to drive a controllable device comprises automatically prompting a retrieval or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig because it would have been a common method to provide a trigger to alert a computer system to automatically a replacement part upon the detection of a defective part and have the replacement part delivered to the required location.
	Regarding claim 4, Ellis as modified by Potash and Potucek discloses where the failure type comprises at least one of a crack, gouge, dent, pitting, wear, tear, or corrosion of the feature of the drill string component (Ellis: Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks).
	Regarding claim 6, Ellis as modified by Potash and Potucek discloses where the image sensor is one of a plurality of image sensors positioned about the rig (Ellis: Paragraphs 25, 34, and 35 illustrate the use of several sensors placed throughout the drilling rig).
Regarding claim 7, Ellis as modified by Potash and Potucek discloses where the plurality of image sensors are at least partially directed at a drill string of the rig, the drill string comprising the drill string component (Ellis: Paragraphs 25, 34, and 35 illustrate the use of several sensors placed throughout the drilling rig directed towards the drill string).
	Regarding claim 8, Ellis as modified by Potash and Potucek discloses where the image sensor comprises an audio sensor configured to provide an audio stream to the onsite gateway (Ellis: Paragraph 40 illustrate the use of a microphone for capturing audio recordings that may be processed).
	Regarding claims 9 and 13, Ellis as modified by Potash and Potucek discloses where the controllable device comprises a user interface, and sending an instruction to drive the controllable device comprises displaying an inspection report of the drill string component on the user interface (Ellis: Paragraphs 29 and 31 illustrate that the system may be used to identify one or more conditions of the pipe tally system and parameters of the drill string/pipe which may be displayed through the user interface) (Potash: Paragraph 26 illustrates generating a wear report that includes key data about the dill bit including ranked distributions of wear in each region).
	Regarding claims 11 and 16, Ellis as modified by Potash and Potucek discloses where the drill string component comprises at least one of a drill pipe, a drill bit, a tool joint, or a casing (Ellis: Figure 1 and paragraph 22 illustrate that the drill string 100 may be made up of a plurality of drill pipes 101 and also include a drill bit 35).
	Regarding claim 12, Ellis discloses a method (Paragraph 8 illustrates a method for positioning a pipe tally system on a drilling rig for observing the drill string and generating a pipe tally database), comprising:

	identifying, with an on-site gateway communicably coupled to the image sensor, an operating parameter of the drill string component from the captured image stream (Paragraphs 29 and 31 illustrate that the system may be used to identify one or more conditions of the pipe tally system and parameters of the drill string/pipe), wherein the operating parameter comprises an integrity of the drill strong component, and identifying the operating parameter comprises analyzing the integrity of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks);
	generating, with the on-site gateway and from the image stream and the operating parameter, an operating condition of the drill string component (Paragraph 31 illustrates that the sensor may be used to determine the condition of the drill pipe with respect to wear), wherein generating the operating condition comprises determining a failure type of a feature of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks); and 
	determining that the generated operating condition meets a failure threshold of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks).

	Potash discloses in response to determining that the operating condition of the drill string component meets the failure threshold, transmitting a signal to drive a controllable device (Paragraph 34 illustrates that in response to determining that the drill bit wear exceeds a certain threshold, the system may adjust the configuration of the drilling parameters; paragraphs 15 and 24 illustrates adjusting the operating/drilling parameters would improve drill performance, and thus, driving the controllable device (i.e., drill bit)).
	It would have been obvious before the effective filing date of the claimed invention to modify Ellis to include in response to determining that the operating condition of the drill string component meets the failure threshold, transmitting a signal to drive a controllable device as disclosed in Potash because it would have useful in order to improve drill performance on the spot by adjusting operating parameters of the drill in response to the detection of any issues beyond a certain threshold.
	Ellis as modified by Potash fails to disclose wherein transmitting a signal to drive a controllable device comprises automatically prompting a retrieval or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig.
or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig (Paragraph 408 illustrates that in response to an alert condition, such as a pump failure, the system may automatically order replacement parts and have the parts delivered directly to the location).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Potucek to Ellis in view of Potash to disclose wherein transmitting a signal to drive a controllable device comprises automatically prompting a retrieval or fabrication of a replacement part of the drill string component at a fabrication factory and a transportation of the replacement part of the drill string component to the rig because it would have been a common method to provide a trigger to alert a computer system to automatically a replacement part upon the detection of a defective part and have the replacement part delivered to the required location.
	Regarding claim 17, Ellis as modified by Potash and Potucek discloses where capturing an image stream of a drill string component comprises capturing, with a plurality of image sensors comprising the image sensor, the image stream of the drill string component (Ellis: Paragraphs 25, 34, and 35 illustrate the use of several sensors placed throughout the drilling rig directed towards the drill string).
	Regarding claim 19, Ellis as modified by Potash and Potucek discloses where generating an operating condition of the drill string component comprises determining a failure type of a feature of the drill string component, the failure type comprising at least one of a crack, gouge, dent, pitting, wear, tear, or corrosion of the feature of the drill string component (Ellis: Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2019/0100988), in view of Potash (US 2019/0145183), in further view of Potucek et al. (US 2018/0240322), and in further view of Rosano et al. (US 2017/0314369).
	Regarding claim 5, Ellis as modified by Potash and Potucek fails to disclose where the image sensor comprises a high-definition camera.
	Rosano discloses where the image sensor comprises a high-definition camera (Paragraph 28 illustrates the use of a high definition camera).
	It would have been obvious before the effective filing date of the claimed invention to modify Ellis in view Potash and Potucek to include where the image sensor comprises a high-definition camera as disclosed in Rosano because it would have been common to use a high-definition for capturing as much detail as possible in order to detect possible issues.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2019/0100988), in view of Potash (US 2019/0145183), in further view of Potucek et al. (US 2018/0240322), and in further view of Rexach et al. (US 2019/0090056).
	Regarding claim 10, Ellis as modified by Potash and Potucek fails to disclose where the controllable device comprises a printer, and automatically prompting a retrieval or fabrication of a replacement part of the drill string component at a fabrication factory further comprises sending an instruction to drive the printer to manufacture the replacement part of the drill string component.
	Rexach discloses sending an instruction to drive the printer to manufacture the replacement part of the drill string component (Paragraph 279 illustrates the use of a 3D printer for generating a replacement part through communication directly with the appliance or with the external device).

	Regarding claim 15, Ellis as modified by Potash and Potucek fails to disclose where the controllable device comprises a printer, and transmitting a signal to drive a controllable device further comprises prompting the printer to manufacture the replacement part for the drill string component.
	Rexach discloses prompting the printer to manufacture the replacement part for the drill string component (Paragraph 279 illustrates the use of a 3D printer for generating a replacement part through communication directly with the appliance or with the external device).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Rexach to Ellis in view of Potash and Potucek to disclose where the controllable device comprises a printer, and transmitting a signal to drive a controllable device further comprises prompting the printer to manufacture the replacement part for the drill string component because it would have been useful to provide method of producing a replacement part by providing a direct communication between the 3D printer and the controllable device, wherein .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2019/0100988), in view of Potash (US 2019/0145183), in further view of Potucek et al. (US 2018/0240322), and in further view of Chen et al. (US 9,355,440).
	Regarding claim 18, Ellis as modified by Potash and Potucek fails to disclose where identifying an operating parameter of the drill string component from the captured image stream comprises filtering the image stream using at least one of spatial domain or frequency domain filtering.
	Chen discloses where identifying an operating parameter of the drill string component from the captured image stream comprises filtering the image stream using at least one of spatial domain or frequency domain filtering (Column 18, lines 25-46, illustrates filtering images using a spatial domain for detecting defects).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Chen to Ellis in view of Potash and Potucek to disclose where identifying an operating parameter of the drill string component from the captured image stream comprises filtering the image stream using at least one of spatial domain or frequency domain filtering because it would have been common to use some form of image filtering in order improve the detection of any defects in the captured images.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2019/0100988) in view of Mukherjee et al. (US 2020/0081439).
Regarding claim 21, Ellis discloses a system (Paragraph 8 illustrates a method for positioning a pipe tally system on a drilling rig for observing the drill string and generating a pipe tally database), comprising:
	an image sensor positioned about a rig, the image sensor directed at a component of a well tool positioned on the rig (Figure 1 and paragraphs 25 and 31 illustrate a sensor 113, that may comprise a camera, positioned to observe and measure a drill string 100 of a rig 10; figure 1 and paragraph 21 illustrate the drilling rig 10 positioned to insert drill string 100 into wellbore 5); and
	an onsite gateway communicably coupled to the image sensor and disposed proximate to the rig (Figure 1 and paragraphs 25, 28, and 29 illustrate the use of a controller 115 coupled to the sensor 113 that may include a communications system 121 and a user interface 123), the onsite gateway comprising:
	one or more processors (Figure 1 and paragraphs 25 and 26 illustrate that the controller 115 may include one or more processors 117); and
	a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (Figure 1 and paragraphs 25 and 27 illustrate that the controller 115 may include storage medium 119 used to store computer program instructions, raw data from sensor 113, or parameters of drill string 100 such as a pipe tally database), the programming instructions instruct the one or more processors to:
	receive an image stream of the component from the image sensor (Paragraphs 25, 30, and 32 illustrate receiving image data from the sensor 113 positioned to observe the drill pipe/string 100);

	generate, from the image stream and the identified operating parameter, an operating condition of the component (Paragraph 31 illustrates that the sensor may be used to determine the condition of the drill pipe with respect to wear), wherein generating the operating condition comprises determining a failure type of a feature of the drill string component (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks);
	determine that an automation rule includes the operating condition generated from the image stream (Paragraph 31 illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks).
	Ellis fails to disclose responsive to determining that an automation rule includes the operating condition, send an instruction to drive a controllable device maintenance robot to perform maintenance on the drill string component or to remove and replace the drill string component with a replacement drill string component.
or to remove and replace the component with a replacement component (Paragraph 101 illustrates the use of robots for preemptively replacing parts based on failure conditions).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Mukherjee to Ellis to disclose responsive to determining that an automation rule includes the operating condition, send an instruction to drive a controllable device maintenance robot to perform maintenance on the drill string component or to remove and replace the drill string component with a replacement drill string component because it would have been useful for enabling the rig to provide a higher level of uptime by reducing the amount of time for replacing defective parts, reduce additional costs by automating a routine task of replacing parts, and reducing the chance for human error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Senn et al. (US 2016/0194157) (Paragraph 42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2425